Notice of Pre-AIA  or AIA  Status
Claims 1, 3-9, 15, 17-20 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
The Examiner respectfully asserts that Applicant’s arguments are in support of the amended subject matter, and not the claims previously filed. Applicant’s arguments in support of the newly amended subject matter have not been previously considered or examined. The Examiner has performed an updated search of the available prior and has updated the rejection 
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim contains two periods. Suggested correction is to remove the first period to encompass all claimed limitations. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, Havenly.com Internet Archive from 4/15/2017, (hereinafter “Havenly”), in view of .

Regarding claim 1, Havenly teaches storing … on a network site, a plurality of room images received from a first client device of an expert user that is designated as an expert on the network site, each room image depicting a set of different types of physical items included in the room image by the expert user; (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done,  A Designer (expert user) that has been designated by Havenly, selects (likes) a plurality of items including a couch, a coffee table, pillows… on the Havenly website to send to the customer, Additionally, previous Havenly projects including multiple objects of the same type showcased in a room designed by the expert, are stored on the website)

Examiner’s Note: All of the items are stored for the user to view in the previous Havenly projects.

storing, on … the network site, items … identifying each physical item in each of the plurality of room images received from the first client device, each item … depicted in a same room image of the plurality of room images uploaded by the first client device; (https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done, The website stores each item depicted in a room of items given from the expert, in a plurality of different room configurations, as uploaded by the expert)
receiving, from a second client device of a non-expert user designated as a non-expert on the network site, criteria data specifying a design motif for physical items; (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user (non-expert), who is paying for the designer’s expertise, picks their style (design motif) on their device which is used to pair them with a designer and provide the style for the items in their design)
causing, on the second client device, display of plurality of physical items on the network site that correspond to the criteria data, the plurality of physical items including a first item and a second item that are different types of physical items; (https://havenly.com/what-you-get/, Pages 1-4, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done, The user sees the plurality of items, chairs, couches, rugs, tables, chosen by the designer that match the criteria on the website, including items liked by the designer from previous projects)
receiving, from the second client device, a request to replace the first item with a replacement item … that corresponds to the replacement item; (https://havenly.com/what-you-get/, Page 2 last sentence, Page 3 first sentence, Page 3 Concept 1 and 2, https://havenly.com/how-it-works/, What They’ve done, Feedback based on the initial ideas is given to the designer, which is then turned into design concepts with different items, including items from previous projects, containing the attributes described in the request.)
in response to receiving the request to replace the first item automatically querying ... select the replacement item … based on the second item being depicted with the replacement item in one of the plurality of room images received from the first client device; 
the previously liked physical item being identified … based on the previously liked replacement physical item being previously liked by the expert user on the network site and satisfying the criteria data and … from the request generated by the GUI element; and (https://havenly.com/what-you-get/, Pages 1-2, https://havenly.com/how-it-works/, What They’ve done, Two to four examples are generated that satisfy the criteria data of the request, each example contains objects previously selected by the Designer that meet the search criteria)
automatically updating, on the second client device, the display with an updated plurality of physical items that depict the replacement item replacing the first item. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project on their device)
Havenly does not explicitly teach a graph database of nodes… each node connected by an edge in the graph database to one or more other item nodes; receiving, from the second client device, a request to replace the first item with a replacement item that satisfies new price level that is different from a current price level of the first item the request generated using a graphical user interface (GUI) element included in the display to select the new price level that is different from the current price level; and the graph database … based on a second item node of the second item being connected, in the graph database, to another item node; and further based on the replacement item satisfying the new price level in the request; and
Hoguet teaches receiving, from the second client device, a request to replace the first item with a replacement item that satisfies new price level that is different from a current price level of the first item (Figures 2 and 7, [0160], [0257], A graphic user interface element allows the user to modify size, color, price, etc. from range of values that are possible for that product using an attribute of the item. The user can refine the search criteria by entering in a new price)
the request generated using a graphical user interface (GUI) element included in the display to select the new price level, that is different from the current price level; and(Figures 2 and 7, [0160], [0257], Using a graphical user interface multiple items, sinks, are presented with a range of prices that satisfy the new price level)
and further based on the replacement item satisfying the new price level in the request; and (Figures 2 and 7, [0160], [0257],Multiple items, sinks, are presented that satisfy the new price level and other search criteria)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Havenly with the teachings of Hoguet in order to implement a graphical user interface that allows a user to view and adjust the attributes of an object, including price, as both references deal with interior decorating. The teachings of Havenly would be modified by the teachings of Hoguet by including an additional filtering option, price. 
The combination of Havenly and Hoguet does not explicitly teach a graph database of nodes… each node connected by an edge in the graph database to one or more other item nodes; and the graph database … based on a second item node of the second item being connected, in the graph database, to another item node; 
Mohammed teaches a graph database of nodes… each node connected by an edge in the graph database to one or more other item nodes; (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Nodes relating to users and things (physical items) associated with a user (likes), as well as edges that define relationships between the nodes, are stored in a personal ontology graph on a network comprising the internet)
and the graph database … based on a second item node of the second item being connected, in the graph database, to another item node; (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], each item is connected to a second item node in a graph database)
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick graph database node system of Mohammed and incorporate it into the system of the combination of Havenly and Hoguet. The practice of suggesting replacement items that commonly are seen together and match a theme is well known in the interior design community (See Havenly https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done; Houget Figures 2, 5, 7 and 28) and 

Regarding claim 3, the combination of Havenly, Houget and Mohammed teach the limitations of claim 1. Havenly teaches the first item and the replacement item are both in a same physical item category …. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done, A layout with items such as a couch (physical item category) is shown)
The combination of Havenly, Houget does not explicitly teach in the graph database.
Mohammed teaches in the graph database. (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], items are grouped in the graph database)

Regarding claim 4, the combination of Havenly, Houget and Mohammed teach the limitations of claim 3. Havenly teaches wherein the same physical item category is from a plurality of physical item categories … including: a first category for a first type of furniture and a second category for a second type of furniture, wherein the first item is in the first category of the first type of furniture and the second item is in the second category of the second type of furniture. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, A layout with items such as a couch (first physical item category), and a rug (second physical item category) is shown)
The combination of Havenly and Hoguet does not explicitly teach in the graph data structure
Mohammed teaches in the graph data structure (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Using a trusted service, the personal information of personal ontology graph may be accessed)

Regarding claim 5, the combination of Havenly, Houget and Mohammed teaches the limitations of claim 1. Havenly teaches wherein the criteria data includes at least one of: modern, minimalism, traditional, shabby-chic, eclectic, farmhouse, industrial, midcentury, rustic, Scandinavian, tropical, Victorian. (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user picks their style on their device, which is modern or costal for example.)

Regarding claim 6, the combination of Havenly, Houget and Mohammed teaches the limitations of claim 1. Havenly teaches wherein the display is a three dimensional (3D) room render comprising 3D models of physical items. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different image or an environment) on their device.)

Regarding claim 7, the combination of Havenly, Hoguet and Mohammed teaches the limitations of claim 6. The combination of Havenly and Mohammed does not explicitly teach wherein the display displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item.
Houget teaches wherein the display displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], A user choses product sets with first physical items and then finalizes the product decisions with another defined product set containing second physical items)

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 20, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 21, it is the computer readable medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 22, it is the computer readable medium embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Claims 8-9, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, in view of Hoguet, in view of Mohammed, and in further view of Havenly.com Internet Archive from 5/11/2017, (hereinafter “Havenly 2”).

Regarding claim 8, the combination of Havenly, Hoguet and Mohammed teach the limitations of claim 1. The combination of Havenly, Hoguet and Mohammed does not explicitly disclose wherein the plurality of room images are received from the first client device of the expert user before the non-expert user requests replacement of the first item in the request using the GUI element.
Havenly 2 teaches wherein the plurality of room images are received from the first client device of the expert user before the non-expert user requests replacement of the first item in the request using the GUI element. (https://havenly.com/, Page 2, The Designer Brooke has picked a first and second item before the user starts the process to display on her profile.)
One of ordinary skill in the art would have recognized that applying the known technique of multiple webpages on a single website, including one that contains profiles of the designers for the prospective users to view, as taught by Havenly 2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique, multiple webpages, of Havenly 2 to the teachings of the combination of Havenly, Hoguet and Mohammed would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate multiple webpages and visualizations to help a user decorate the interior of their house. Further, showcasing the work of a designer, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would help the user to pick the designer that best fits their interior decorating needs.

Examiner’s Note: In the interest of compact prosecution, it is being shown that both references teach the claimed subject matter. 

Regarding claim 9, the combination of Havenly, Houget, Mohammed, and Havenly 2 teach the limitations of claim 8. The combination of Havenly, Mohammed, and Havenly 2 does not explicitly teach wherein the (GUI) element is configured to generate the new price level only for the first item and not other items in the plurality of physical items, the other items in plurality of physical items remaining at the current price level in the updated plurality of physical items.
Houget teaches wherein the (GUI) element is configured to generate the new price level only for the first item and not other items in the plurality of physical items, the other items in plurality of physical items remaining at the current price level in the updated plurality of physical items. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], Multiple items, sinks, are presented that satisfy the new price level and other search criteria; as only sinks are presented, they are the only item category that is adjusted; As the display is populated with the items chosen, the previously selected items will be constant and the updated sink with the updated price will be selected) 

In regards to claim 19, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 23, it is the computer readable medium embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Scott-Leikach USPPN 2006/0101742: Also teaches searching a furnishing database for a combination of items that are frequently together in a floor plan and that matches a preference.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128